Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-36 is/are pending in the application.

Corrected Notice of Allowance
The information disclosure statement (IDS) submitted on August 23, 2022 was filed after the notice of allowance mailed on July 13, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
No noticeable issues that would affect the previously-filed notice of allowability have been found in the disclosed subject matter.

	Priority
The application has claimed priority based on U.S. Provisional Application Serial No. 63/11380 filed on November 6, 2020.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-36 are allowed.
The claimed invention (claim 1 as representative of the independent claims) recites: “A method for a driver circuit, the driver circuit being configured to drive a display panel, the method comprising: outputting a plurality of control signals according to a first control timing scheme to control a multiplexing circuit comprising a plurality of switches disposed in the display panel in a first operation mode; and outputting the plurality of control signals according to a second control timing scheme to control the multiplexing circuit in a second operation mode; wherein the first control timing scheme comprises a pre-charge period in which the plurality of switches of the multiplexing circuit are turned on, and the second control timing scheme comprises no pre-charge period. ”

The following prior arts are representative of the state of the prior art:  
Kim et al, U.S. Patent Publication No. 2021/0350735 (see Kim figures 3A-7 and paragraphs 0044-0060 where a precharge horizontal line may be set between display/non-display regions during a low power mode and provides control signals to switching units (MUX) to selectively connect one of the analog processing unit and the gamma voltage generator to each data line in a low power mode) 
Nam et al, U.S. Patent Publication No. 2020/0111418 (see Nam figure 2, element GB and figure 4A, elements WRITE, HOLD and paragraphs 0083-0087, 0104-0114 where data initialization is performed for a write frame but may not be performed for a holding frame)
Huang, U.S. Patent Publication No. 20110304594 (figure 5)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including outputting a plurality of control signals according to a first control timing scheme to control a multiplexing circuit comprising a plurality of switches disposed in the display panel in a first operation mode; and outputting the plurality of control signals according to a second control timing scheme to control the multiplexing circuit in a second operation mode; wherein the first control timing scheme comprises a pre-charge period in which the plurality of switches of the multiplexing circuit are turned on, and the second control timing scheme comprises no pre-charge period.	

These features find support at least at figures 2-3, 7, 9 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-36 are allowed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al, European Patent Publication No. EP3113012 (display device and mobile terminal), Zeng et al, Chinese Patent Publication No. CN112365843 (pixel driving circuit), Park et al, U.S. Patent Publication No. 20170004798 (figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625